DETAILED ACTION
Non Final
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 05/05/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the following must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
In Claim 3 “moving the armature stop is accomplished by moving a component to which the armature stop is coupled” – the alternative adjustment mechanism described in the specification is not shown in the drawings; 
Claim 6 determining “the fluid flow characteristic is one or more fluid flow rate through one or more outlets…one or more inlets…fluid pressure at one or more inlets … one or more outlets” – there is no disclosure of how the determination of the flow rate or pressure is made by the method (i.e. there must be structural support for the method of assembly claimed steps) 
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-15 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 1 requires “determining a fluid flow characteristic” where it is not disclose how the flow characteristic is determined; 
Claim 6 requires “fluid flow characteristic is one or more of fluid flow rate through one or more outlets of the valve, fluid flow rate through one or more inlets of the valve, fluid pressure at one or more of the inlets and fluid pressure at one or more of the outlets” but the written description does not disclose how the flow characteristic is determined; 
Claim 10 requires “determining a fluid flow characteristic; and moving the armature stop relative to the valve seat if the fluid flow characteristic is outside of a predetermined threshold for the fluid flow characteristic” and the written description does not disclose how the flow characteristic is determined, nor what is the predetermined threshold level (merely that it can be a minimum value, maximum value or a range of values of one or more fluid flow characteristics.) 
It is noted that the discussion in the written description filed on 5/5/2021 merely indicates that the fluid flow rate may be a range of fluid flow rates rather than an exact number, and the range may be determined at one or more inlet fluid conditions (i.e. flow rate and pressures), page 11 ln 15 – pg 12 ln 17) where there is no discussion of either a flow meter or flow rate sensor, nor how or in what way the sensors may collect the flow amounts, pressure amounts etc…, and while they may be arguably routine in the art, considering that the information (i.e. the appropriate system disclosure as to how the determinations are made) and was not included at the time of filing of the invention and therefor lacking in the four corners of the original application, any correction may likely be considered new matter. Appropriate correction is required. 
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1 and 10 recites “A method of assembling an electromechanical valve…”. It is unclear and/or uncertain (i.e. there appears to be a zone of uncertainty) from a reading of the claim as to what is intended by the term/phrase/idea and how such a term/phrase/idea should be interpreted. In other words, it is unclear if the preamble is directed to a method of assembly, as the claimed steps in the method are directed to arguably operating and adjusting the electromechanical valve, not assembling the valve parts resulting in the complete product, and accordingly it is unclear if the claimed phrase should arguably be treaded as a product by process claim or merely as a series of operational method steps? In the interest of compact prosecution, the term/phrase will be given its broadest reasonable interpretation. Appropriate correction is required. 
The following Claims recite limitations which have insufficient antecedent basis. The Claims and respective limitations include the following:  Claim 1, "the valve" in line 3,  claim 10 "the valve" in line 3; Appropriate correction is required.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim(s) 1-6, 10-15 is/are rejected (as indefinitely understood) under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Erickson (US 6029703); 
Claim(s) 1-6, 10-15 (all in the alternative) is/are rejected (as indefinitely understood) under 35 U.S.C. 103 as being unpatentable over Erickson in view of Moenkhaus (US 7766037); 
Claim(s) 7-9 and 15 ( with 15 in the further alternative) is/are rejected (as indefinitely understood) under 35 U.S.C. 103 as being unpatentable over Erickson (and/or in view of Moenkhaus) as applied to claims 1, 10, 11 (as indefinitely understood) above, and further in view of Roedel (US 2014/0096839.)

Erickson discloses in claim 1:  (see at least annotated figure 3 below)

    PNG
    media_image1.png
    980
    857
    media_image1.png
    Greyscale

A method of assembling an electromechanical valve (as far as the assembling may be understood, i.e. 10 is an electromechanical valve product by assembled process steps), comprising: 
This claim is considered a product by process claim, under MPEP 2113 where: “[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.” In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985)”  

positioning the armature stop (26/50/68 figure 1) in a first position (as defined by gap 60 of the distance between stop and armature 40) at a first distance from a valve seat (76, id); actuating the valve to move an armature away from the valve seat (i.e. opening the valve via electromagnetic flux drawing of the armature 43 towards the core and stop); providing a fluid flow to the valve (with 44 open); determining a fluid flow characteristic (i.e. based on the speed of exhaust to 80 via the action of the spool, determining if the seal moves adequately far enough away from the seat so that the chamber 70/74 is in full fluid communication with the exhaust cavity 80 so as to as quickly as pressure allows, move the hydraulic spool to the exhaust position, as discussed generally in Col 4 ln 4-26, 35-40, Col 5 ln 43-50); and as a function of the fluid flow characteristic, moving the armature stop relative to the valve seat to a second position (26 is adjustable downwards or upwards to lessen or increase the gap 60 and makes the opening of the exhaust port more or less linearly controllable per Col 4 ln 10-11, and thus to for example when moved down, to linearly throttle the exhaust valve for a more slow open to exhaust spool movement as indicated above) that is at a distance other than the first distance (as discussed above, the shorter the distance of travel, the weaker and more linear the magnetic pull for calibrated adjustment of the system based on the desired hydraulic application response.) 
If it could be persuasively argued at some future unforeseen date that Erickson does not explicitly disclose: a throttle calibration step of determining the fluid flow characteristic, moving the armature stop a specified distance to adjust the fluid flow characteristic; Moenkhaus discloses: a throttle calibration step of determining the fluid flow characteristic, moving the armature stop a specified distance to adjust the fluid flow characteristic (Col 7 ln 9-22, for the purpose of adjusting the operational fluid flow characteristics of the valve without having to disassemble the valve, all while optimizing the available force, minimizing the required power, an minimizing temperature rise, Col 4 ln 22-32); 
Accordingly, it would have been obvious to one of ordinary skill in the art at the time of filing of the invention to as arguably taught by Erickson, and as explicitly taught by Moenkhaus, perform a throttle calibration step for Erickson as taught in Moenkhaus of determining the fluid flow characteristic as taught in Moenkhaus for that of Erickson, moving the armature stop a specified distance to adjust the fluid flow characteristic as taught in Moenkhaus as well as Erickson, all for the purpose of adjusting the operational fluid flow characteristics of the valve without having to disassemble the valve, all while optimizing the available force, minimizing the required power, an minimizing temperature rise. 

Erickson discloses (or as modified for the reasons discussed above) in claim 2:  The method of claim 1 wherein the step of moving the armature stop is accomplished by moving the armature stop without moving another component of the valve (the armature stop of 50 can be reciprocally moved via rotationally threaded axially reciprocal movement inside the valve of the central portion of 32.) 

Erickson discloses (or as modified for the reasons discussed above) in claim 3:  The method of claim 1 wherein the step of moving the armature stop is accomplished by moving a component (68 is moved when stop 26 is moved, or 50 is carried by 26 an moves there with) to which the armature stop is coupled.

Erickson discloses (or as modified for the reasons discussed above) in claim 4:  The method of claim 1 wherein the step of moving the armature stop is done while fluid is flowing through the valve (the valve is adjustable during working conditions via tool location recesses at the top portions of 26 or 50.) 

Erickson discloses (or as modified for the reasons discussed above) in claim 5:  The method of claim 1 wherein the step of moving the armature stop is done while fluid is not flowing through the valve (the adjustment may be made when the valve is not energized and the system is normally closed), and the method further includes the step of determining the fluid flow characteristic after the armature stop has been moved (i.e. as based on the results of the action of the movement of the main spool valve to exhaust as the case may be.) 

Erickson discloses (or as modified for the reasons discussed above) in claim 6:  The method of claim 1 wherein the fluid flow characteristic is one or more of (the following considered an alternative grouping under MPEP 2131) fluid flow rate through one or more outlets of the valve (i.e. the flow is throttled based on the amount the valve 44 opens based on the axial movement of the armature in the gap 60), fluid flow rate through one or more inlets of the valve, fluid pressure at one or more of the inlets and fluid pressure at one or more of the outlets (fluid flow pressure decreases from 120 psi in the chamber and to exhaust which is taken as tank pressure.) 

Erickson discloses (or as modified for the reasons discussed above) in claim 7:  The method of claim 1 wherein the armature stop is [threadedly] fit to a portion of a housing and the step of moving the armature stop is accomplished by moving the armature stop relative to the portion of the housing or by moving the portion of the housing to which the armature stop is fit. Erickson does not disclose, although Roedel teaches: press fitting or thread connecting the stop/plug into the sleeve/cap, for the purpose of making a secure adjustable connection, and calibrated adjustment of the device (paragraph 0031); 
it would have been obvious to one of ordinary skill in the art at the time of filing of the invention to provide in lieu of a threaded connection as taught in Erickson, a press fitting connecting the stop/plug into the sleeve/cap of Erickson as taught in Roedel, all for the purpose of making a secure adjustable connection, and calibrated adjustment of the device. 

Erickson discloses (as modified for the reasons discussed above) in claim 8:  The method of claim 7 wherein the valve includes a housing (18/66) and a cap (16/24), and the armature stop is press-fit to the cap, and wherein the cap is coupled to the housing to close an open end (i.e. the end at 78) of the housing.

Erickson discloses (as modified for the reasons discussed above) in claim 9:  The method of claim 8 wherein the valve includes a bobbin (32) with a passage (therein), the bobbin is received within the housing (i.e. of 64) and the armature (40) is received within the passage, and a portion of the armature stop (62) is received within the passage, and the step of moving the armature stop is accomplished by moving the armature stop within the passage and relative to the bobbin.

Erickson discloses in claim 10:  A method of assembling an electromechanical valve (as far as the assembling may be understood, i.e. 10 is an electromechanical valve product by assembled process steps), comprising: (this claim is also considered a product by process claim, under MPEP 2113) positioning the armature stop (26/50/62) in a first position (figure 1) at a first distance (60 figure 1 position) from a valve seat (76); actuating the valve to move an armature away from the valve seat; providing a fluid flow to the valve (during its open position); determining a fluid flow characteristic (i.e. the result of the spool action); and moving the armature stop relative to the valve seat if the fluid flow characteristic is outside of a predetermined threshold for (i.e. if the action of the spool does not open fast enough to fully exhaust the chamber 74, the forcible action of the magnetic flux may need to be increased, thus lengthening the or increasing the gap 60 so as to create more and quicker action to open the pilot valve 44…so as to adjust) the fluid flow characteristic (pressure relief via fluid flow characterization through the pilot valve opening at 76.)  If it could be persuasively argued at some future unforeseen date that Erickson does not explicitly disclose: a throttle calibration step of determining the fluid flow characteristic, moving the armature stop a specified distance to adjust the fluid flow characteristic to a desired level (a.k.a. predetermined threshold); Moenkhaus discloses: a throttle calibration step of determining the fluid flow characteristic, moving the armature stop a specified distance to adjust the fluid flow characteristic to a desired level (a.k.a. predetermined threshold) (Col 7 ln 9-22, for the purpose of adjusting the operational fluid flow characteristics of the valve without having to disassemble the valve, all while optimizing the available force, minimizing the required power, an minimizing temperature rise, Col 4 ln 22-32); 
Accordingly, it would have been obvious to one of ordinary skill in the art at the time of filing of the invention to as arguably taught by Erickson, and as explicitly taught by Moenkhaus, perform a throttle calibration step for Erickson as taught in Moenkhaus of determining the fluid flow characteristic as taught in Moenkhaus for that of Erickson, moving the armature stop a specified distance to adjust the fluid flow characteristic so as to maintain a desired level (a.k.a. predetermined threshold) as taught in Moenkhaus as well as Erickson, all for the purpose of adjusting the operational fluid flow characteristics of the valve without having to disassemble the valve, all while optimizing the available force, minimizing the required power, an minimizing temperature rise. 

Erickson discloses (or as modified for the reasons discussed above) in claim 11:  The method of claim 10 which includes providing a housing (18/66) in which the armature is received and providing a cap (16), fitting the armature stop (26/50/62) to the cap and assembling the cap to the housing to position the armature stop in the first position.

Erickson discloses (or as modified for the reasons discussed above) in claim 12:  The method of claim 11 wherein the step of moving the armature stop is accomplished by moving the cap relative to the housing, or (i.e. alternative grouping under MPEP 2131) by moving the armature stop relative to the cap (26 relative to 24/16), or (id) both.

Erickson discloses (or as modified for the reasons discussed above) in claim 13:  The method of claim 10 wherein the step of moving the armature stop is accomplished by moving the armature stop linearly or by rotating the armature stop (linear and rotatable movement.)

Erickson discloses (or as modified for the reasons discussed above) in claim 14:  The method of claim 10 wherein the armature stop is farther from the valve seat in the first position than after the step of moving the armature stop (as the case may be depending upon where the stop was first positioned, the movement based on a range of positions of 26.) 

Erickson discloses (or as modified for the reasons discussed above) in claim 15:  The method of claim 11 wherein the armature stop is coupled to the cap by an interference fit (26 is held in a threaded interference fit to 24) and the step of fitting the armature stop the cap is accomplished by pressing the armature stop into an opening  (at 4) of the cap (and then threadedly coupling so that the threads resist decoupling via frictional thread resistance.) if it could be persuasively argued at some future unforeseen date that Erickson does not explicitly disclose the following, Roedel certainly teaches: press fitting or thread connecting the stop/plug into the sleeve/cap, for the purpose of making a secure adjustable connection, and calibrated adjustment of the device (paragraph 0031); 
it would have been obvious to one of ordinary skill in the art at the time of filing of the invention to provide in lieu of a threaded connection as taught in Erickson, a press fitting connecting the stop/plug into the sleeve/cap of Erickson as taught in Roedel, all for the purpose of making a secure adjustable connection, and calibrated adjustment of the device.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW W JELLETT, whose telephone number is 571-270-7497.  The examiner can normally be reached on Monday-Friday (9:30AM-6:00PM EST).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisors can be reached by phone.  Ken Rinehart can be reached at (571)-272-4881, Mary McManmon can be reached at (571) 272-6007or Craig Schneider can be reached at (571) 272-3607.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Matthew W Jellett/Primary Examiner, Art Unit 3753